Citation Nr: 1426916	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active service.

2.  The Veteran's current tinnitus began during, and has continued since, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a December 2009 written statement, the Veteran explained something exploded very close to his left ear in the spring of 1962, during active service.  He has consistently asserted that he experienced hearing loss and a ringing in his ears since that injury.  He also noted in his substantive appeal more general noise exposure during service such as live fire training exercises and loud tanks and trucks.  He submitted a statement from his spouse that he had complained of his left ear hurting him ever since his active service.

At his entrance to active service in March 1961, the whisper voice test was conducted and revealed the Veteran had normal hearing in both ears.  Accordingly, he did not have any hearing loss at his entrance to service.  Service treatment records do not reflect the Veteran made any complaint of hearing difficulty or ringing in his ears during service.  However, as will be discussed, audiometric testing conducted at his separation examination reflected decreased hearing acuity.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his period of active service have been converted to ISO-ANSI standards, and are summarized in the chart below. 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
25
  
The Court has held that, using ISO-ANSI standards, "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the results of this audiometric testing reflect the Veteran had some degree of hearing loss in both ears at his separation from active service.

Post-service medical records reflect the Veteran currently has hearing loss for VA purposes.  The Veteran was provided with a VA examination in March 2010.  The results of audiometric testing conducted at this examination are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
60
65
LEFT
10
15
55
90
90

Therefore, the results of this audiometric testing establish the Veteran currently has hearing loss for VA purposes in both ears.  38 C.F.R. § 3.385.

The VA examiner opined the Veteran's current hearing loss was not related to his active service.  However, the examiner based his opinion, in part, on the inaccurate factual basis that the Veteran's June 1962 separation examination reflected normal hearing acuity at all frequencies.  As discussed above, the results of this examination, when adjusted to current ISO-ANSI standards, reflect the Veteran had some degree of bilateral hearing loss at separation.  Therefore, the Board finds the VA examiner's negative nexus opinion carries less probative weight.

The claims file also includes a January 2007 report from a private audiologist who opined the Veteran's current bilateral hearing loss was possibly started by the explosive damage to his ears during active service, providing evidence in support of the Veteran's appeal.  Although the Veteran did not seek treatment during service for the reported incident, the fact that he relayed this incident while seeking medical care for hearing loss and tinnitus more than two years before filing a claim with VA lends additional credibility to his history.  

Therefore, service treatment records reflect the Veteran had some degree of bilateral hearing loss during service, post-service medical records reflect current bilateral hearing loss for VA purposes, and the claims file includes a medical opinion relating his current hearing loss to his in-service acoustic trauma.  At a minimum, the opinion of a "possible" relationship is in equipoise with the negative VA opinion considering the VA examiner's misunderstanding of the separation audiometric results.  Therefore, all elements of service connection have been met, and service connection for bilateral hearing loss is granted.

Regarding his claim for tinnitus, throughout the period on appeal the Veteran has consistently asserted that he began to experience ringing in his ears after his in-service acoustic trauma.  Additionally, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, based on the Veteran's consistent, competent description of ringing in his ears since service, his appeal for service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


